DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claim 9 was amended and claim 16 was canceled in the response filed on 8/10/2021.  Claims 9, 12-15, and 17 are currently pending and under examination.
Response to Amendment
The Applicant's amendments and arguments, dated 8/10/2021 (see p. 5-8), with respect to the 35 USC 103 rejection(s) of claims 9 and 12-17 as being anticipated by/unpatentable over US 6127432 (‘432, referred to as Wegman by the Applicant) in view of US 2007/0238897 (‘897, referred to as Cheung by the Applicant) (see p. 3-10 of the OA dated 5/17/2021) have been fully considered and are found to be persuasive.  The Applicant amended independent claim 9 to be limited to the production of methanol in step a) and the production of acetic acid in step b), wherein the scope of the solid acid catalyst of step b) was modified to be limited to comprise one or more zeolite molecular sieves selected from FER, MTF, and EMT zeolite molecular sieves.  The temperature and pressure ranges of the first and second reaction zones were also further limited.  For the reasons elaborated upon by the Applicant in the response, these amendments are sufficient to overcome the rejection of record.  Therefore the rejection is withdrawn.  However, a new grounds of rejection necessitated by the amendment is made below.  
New Claim Rejections - 35 USC § 103-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (see p. 3 of the OA dated 5/17/2021).

Claims 9, 12-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6127432 (‘432, published on 10/3/2000, of record) in view of Ott (“Methanol” Ullmann’s Encyclopedia of Industrial Chemistry, p. 1-27, 2012) and US 2009/0275774 (‘774, published on 11/5/2009) and as evidenced by https://chem.libretexts.org/Bookshelves/Introductory_Chemistry/Book%3A_Introductory_Chemistry_Online_(Young)/09%3A_The_Gaseous_State/94%3A_The_Mole-Volume_Relationship%3A_Avogadros_Law (downloaded on 8/24/2020, of record).

Applicant Claims

    PNG
    media_image1.png
    164
    1008
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    155
    1020
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    232
    1021
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    163
    1021
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    107
    1012
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    199
    1026
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    205
    1026
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘432 discloses processes for preparing oxygenates and catalysts therefor (see whole document).  With particular regard to claims 9 and 15, ‘432 teaches a two-step process for producing acetic acid and/or methyl acetate comprising (see col. 1, lines 23-43; col. 3, line 3-col. 4, line 8; col. 5, line 19-col. 7, line 4; fig 2 and discussion thereof in col. 17, line 25-col. 18, line 3; claims; and examples 23-26 in col. 25-26 which teach producing methanol and/or dimethyl ether from syngas and then carbonylating the methanol and/or dimethyl ether to produce acetic acid and/or methyl acetate): 
	a) feeding a raw material comprising syngas (see col. 6, lines 12-60 and line 6 in fig. 2) into a first reaction zone (alcohol synthesis reactor 8 in fig. 2) comprising a metal 
	b) feeding the effluent from the first reaction zone directly to a second reaction zone (carbonylation reactor 11 in fig. 2) comprising a solid acid catalyst (including zeolite molecular sieves, see col. 10, line 56-col. 15, line 61) to produce an effluent comprising methyl acetate and/or acetic acid (line 12 in fig. 2); and 
	c) separating the effluent from the second reaction zone (in refining unit 13 in fig. 2) to obtain an acetic acid and/or methyl acetate stream (line 14 in fig 2) and a recycle stream (line 16 in fig. 2) which can recycle gaseous and liquid residuals back to the syngas generation unit (4 in fig. 2 via line 20) and/or the alcohol synthesis reactor (8 in fig. 2 via line 18, ie the first reaction zone).
	With further respect to claims 9 and 15, ‘432 further teaches that the raw material feed gas comprising syngas can be purified prior to introduction into the process such that the raw material feed gas can consist essentially of only hydrogen and carbon monoxide (syngas) and that the molar ratio of the hydrogen to carbon monoxide is anywhere in the range of about 50:1 to 1:50  (see col. 6, lines 12-60), wherein the molar ratio between two gases at the same temperature and pressure is the same as the volume ratio as evidenced by: https://chem.libretexts.org/Bookshelves/Introductory_Chemistry/Book%3A_Introductory_Chemistry_Online_(Young)/09%3A_The_Gaseous_State/94%3A_The_Mole-Volume_Relationship%3A_Avogadros_Law, downloaded on 8/24/2020, of record). Further, the examples (see examples 23-26 in col. 25-26), teach that the molar content 
	With further respect to claim 9, ‘432 additionally teaches that when the alcohol producing reaction and carbonylation reaction are carried out in separate reaction zones that the alcohol producing reaction (first reaction zone) is carried out under standard conditions known in the art and that the carbonylation reaction (second reaction zone) is carried out at a temperature in the range of between 100-500 C and a pressure in the range of 1 to 10,000 psig (about 0.007 to 70 MPa) (see col. 7, line 45-col. 8, line 43).  Both of these ranges encompass the instantly claimed ranges of the second reaction zone.  Further the examples (23-26 in col. 25-26) teach that the temperature of the first and second reaction zone is 275 or 300C (overlapping with the instantly claimed temperature range of the second reaction zone) and that the pressure of the first and second reaction zone is 1000 psig (approx. 7 MPa, falling within the instantly claimed pressure ranges of the first and second reaction zones) (see Table C). Also see MPEP 2144.05.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 9, ‘432 does not appear to explicitly teach i) that the reaction temperature in the first reaction zone is in a range of 190-230C; and ii) that the 
	With respect to i), ‘432 teaches that when the alcohol producing reaction and carbonylation reaction are carried out in separate reaction zones that the alcohol producing reaction (first reaction zone) is carried out under standard conditions known in the art and the examples (23-26 in col. 25-26) teach that the temperature of the first and second reaction zone is 275 or 300C and that the pressure of the first and second reaction zone is 1000 psig (approx. 7 MPa) (see Table C).  ‘432 does not teach or suggest lowering the reaction temperature of the examples to fall within that instantly claimed for the first reaction zone (190-230C) and nor does ‘432 further elaborate on what the “standard conditions known in the art” for the alcohol producing reaction encompass.  This deficiency is cured through the teachings of Ott.  Ott is directed toward an encyclopedia entry for the production of methanol in the chemical industry (see whole document).  In particular, Ott teaches conventional methanol synthesis catalysts for producing methanol from synthesis gas (see sections 5 to 5.1.2. on p. 8-9) include those comprising copper (see section 4.2.1 and 4.2.2. on p. 6-7, including Table 2) and that the synthesis is carried out within the pressure range of 5-10 MPa (which overlaps with the instantly claimed range and that of examples 23-26 of ‘432) at a temperature in the range of 200-300 C, which encompasses the temperatures employed in examples 23-26 of ‘432 (see section 5.2 on p. 9-10).  In other words, Ott teaches that “standard conditions known in the art” for producing methanol from synthesis gas using a copper catalyst at a pressure of 5-10 Mpa (the conditions of ‘432 in examples 23-296) include carrying out the reaction at any temperature in the range of 
	With respect to ii), ‘432 fails to explicitly teach an example wherein the solid acid catalyst employed in the second reaction zone comprises one or more zeolite molecular sieves selected from FER, MTF, and EMT zeolite molecular sieves. ‘432 teaches that the solid acid catalyst of the second reaction zone can comprise a zeolite, which may be further modified by non-framework elements from Groups 7-11 of the periodic table (see col. 14, line 29-col. 15, line 53).  ‘432 does not appear to teach or suggest the use of a zeolitic molecular sieve catalyst having one or more of the frameworks instantly claimed.  This deficiency is cured through the teachings of ‘774.
	‘774 is directed toward the preparation of carboxylic acids and/or derivatives thereof by reacting an alcohol and/or reactive intermediate thereof with carbon monoxide under hydrous conditions in the presence of a ferrierite catalyst (see whole document).  With particular regard to claim 9, ‘774 exemplifies the carbonylation of methanol (MeOH) to produce acetic acid (AcOH) in the presence of ferrierite (FER) catalysts (see [0037-0044], including Table 1), wherein the reaction is carried out within the temperature range of 200-600C [0029], 300C in the examples [0041], and at a pressure within the range of 10-200 barg (about 1 to 20MPa) [0030], 30 barg (3 Mpa) in the examples [0041].   These ranges overlap with and/or fall within those disclosed by 
	With further respect to claim 12, the zeolites of ‘432 are described as being acidic (col. 14, lines 29-50, generally understood by those of ordinary skill to refer to the H+ or hydrogen form of the zeolite) and the zeolites of ‘774 are explicitly taught to comprise the acidic H+ form (see [0037-0044], including Table 1).
With regard to claims 13, 14, and 17, ‘432 teaches that the two reactions (alcohol formation in the first reaction zone and alcohol carbonylation in the second reaction zone) are preferably carried out in two linked reactors connected in series and that the reactors can comprise tubular fixed bed reactors (see 8 and 11 in fig. 2, discussed in col. 17, line 25-col. 18, line 19; col. 5, lines 19-37).  Further, examples 23-26 in col. 25-26 appear to teach that both reaction zones are in the same tubular reactor having two fixed beds of catalyst. ‘774 further teaches that the carbonylation reaction may take place in a tubular fixed bed reactor [0041].  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘432, Ott, and ‘774 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to substitute one of the zeolite catalysts of ‘432 with one of the H-FER catalysts disclosed in ‘774 because replacing one known catalyst for the carbonylation of methanol with another that is prima facie obvious absent any evidence to the contrary. Also see MPEP 2143(B). Additionally, the skilled artisan would have been motivated to carry out the methanol production step of ‘432 of the instantly claimed first reaction zone within the instantly claimed range because ‘432 teaches that said reaction can be carried out under any standard conditions and Ott teaches that the methanol production step of ‘432 can predictably be carried out at any temperature in the range of 200-300C, which overlaps with the instantly claimed range.  Also see MPEP 2144.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622